Citation Nr: 0324839	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  98-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a hip disability, to 
include osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1943.

This matter arises from an October 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which, in pertinent part, denied the 
veteran's application to reopen his claim for service 
connection for a hip disability.  The veteran appealed the 
claim to the Board of Veterans' Appeals (Board).  In a March 
2000 decision the Board, in pertinent part, found that rating 
decisions prior to the October 1997 rating on appeal had not 
addressed the issue of service connection for a hip 
disability.  Therefore, the Board remanded the issue of 
service connection for a hip disability for de novo 
adjudication.  The case is now before the Board for final 
appellate consideration.

As a final introductory matter, the Board notes that the 
current appeal for service connection for a hip disability 
was merged with a separate claim for secondary service 
connection for a bilateral knee disability.  As the veteran 
is represented by a private attorney for his bilateral knee 
claim, the Board will issue separate decisions in these 
matters.  See BVA Directive 8430, paragraph 14(c)(11) (May 
17, 1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence does not link the 
veteran's current hip disability, to include osteoarthritis, 
which was first shown decades after service, to any incident 
of active service.




CONCLUSION OF LAW

Service connection for a hip disability, to include 
osteoarthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 1998 statement of the case (SOC), 
the June 2000 supplemental statement of the case (SSOC), and 
correspondence sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim for service connection and complied 
with VA's notification requirements.  Although the RO 
indicated in its SOC and SSOC that the veteran's claim was 
"not well-grounded", a requirement that has been eliminated 
by VCAA, it is clear in reviewing the latter document that 
the RO considered all of the relevant evidence of record and 
applicable law and regulations and denied the claim on the 
merits.  The veteran has submitted no evidence, and informed 
VA of no potential sources of evidence, since the June 2000 
SSOC.  Thus, adjudication under the VCAA by the RO is 
unnecessary.  

Further, in a May 2002 VCAA letter, the RO informed the 
veteran of the types of evidence that would establish 
entitlement to the benefit sought, and that VA would assist 
the veteran in obtaining government or private medical or 
employment records, provided that the veteran sufficiently 
identified the records sought and submitted releases as 
necessary.  The veteran did not respond.  In light of the 
foregoing, the Board concludes that the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter in May 2002 and asked him to identify all 
medical providers who treated him for the claimed disability 
after his discharge from military service.  The veteran has 
not responded.  

The Board is cognizant of the veteran's assertion that he 
received private post-service treatment for a hip disability 
proximate to service but he has also indicated that the 
treating physician was deceased and the records were no 
longer available.

As to any duty to provide an examination and/or seek a 
medical opinion addressing the question of whether a hip 
disability began during or is causally linked to service, the 
Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified 
as amended at 38 C.F.R. § 3.159(c)(4)).

With no evidence to substantiate the veteran's claimed in-
service hip complaints or injury; no evidence of combat 
service requiring the presumption of in-service injury to the 
hips, pursuant to 38 U.S.C.A. § 1154(b); and  no complaints 
of hip pain until decades after service, any nexus opinion at 
this late stage would be speculative at best.  Arguably, 38 
U.S.C. § 5103A mandates a nexus opinion when there is 
pertinent abnormal clinical or laboratory findings recorded 
during or proximate to service (i.e., a pertinent abnormal 
finding that is attributed to or at least suggestive of the 
disability at issue sometime short of the amount of time that 
has elapsed between service and the initial diagnosis in this 
case) and competent post-service evidence of the claimed 
disability.  Here, while there is medical evidence of a 
current hip disability, to include osteoarthritis, there is 
no suggestion of abnormal clinical or laboratory findings 
attributable to the hips either during service or for many 
years thereafter.  A clinician would have no means of linking 
current disability to service or an injury therein other than 
pure speculation.  

The veteran has not indicated there is additional medical 
evidence available to substantiate his claim.  Without such 
evidence, the Board must conclude that no VA examination is 
required based on the facts of this case, because the 
examiner would have no recourse but to resort to speculation 
and fact-finding outside the realm of his expertise.  The 
examiner would inevitably be asked whether there is a causal 
link between current complaints and service medical records 
that contain no suggestion of the claimed disability or a 
cause of the claimed disability.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)).

Under the above circumstances, there is no duty to provide an 
examination or seek an opinion with regard to the claim on 
appeal.  Id.; see also Wells v. Principi, No. 02-7404 (Fed. 
Cir. April 29, 2003).  

Factual Background 

The veteran has offered various contentions in correspondence 
and during a September 1999 hearing before the undersigned 
Veterans Law Judge, sitting at the RO.  The veteran maintains 
that he incurred a hip disability while in the service, the 
result of strain and over-activity.  He states that he had 
received private post-service treatment ever since separation 
from service but that the doctor was deceased and the records 
were no longer available.  The veteran does not allege that 
he injured his hips in combat.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses relating to the 
hips or osteoarthritis.  They are negative for any indication 
of overuse or strain of the hips.  The service medical 
records indicate that the veteran complained of painful 
joints, at times specifically identifying the knees, ankles 
and back as locations of pain.  The records include a working 
diagnosis or impression of questionable rheumatic fever

The veteran's service personnel records do not indicate that 
he served in combat.  His October 1943 Honorable Discharge 
states that he was involved in no battles, engagements, 
skirmishes or expeditions; received no decorations, service 
medals or citations; and received no wounds in service.  

Turning to post-service medical records, the report of an 
October 1958 VA examination indicates that the veteran's 
lower extremities were normal other than bilateral pes 
planus, second degree, symptomatic.  It is negative for 
complaints, symptoms, findings or diagnoses pertaining to the 
veteran's hips.  

The report of a January 1961 VA examination includes no 
complaints, symptoms, findings or diagnoses relating to the 
hips.  On physical examination, his extremities revealed 
normal development and joint action was normal.  

The report of an August 1969 VA examination provides that the 
veteran complained of pain in the feet and legs.  It is 
negative for complaints, symptoms, findings or diagnoses 
pertaining to the hips.  Physical examination found that the 
veteran's hips apparently functioned normally.  Pertinent 
diagnoses included pes planus, second degree, bilateral, 
symptomatic; lumbosacral strain, moderate; and arthritis of 
the spine, hands and knees.  

A June 1970 VA medical report, based on a review of the 
veteran's records, includes the conclusion that arthritis did 
not exist in 1943 and did not exist at the most recent 
examination, in August 1969, except in the cervical spine.  
The veteran's present condition was better diagnosed as an 
arthralgia without demonstrable arthritis except in the 
cervical spine.  

A private treatment report dated in 1983 indicates that the 
veteran complained of pain in the lower back and right hip.  
Treatment reports from the same source dated in 1991, 1992 
and 1995 provide that the veteran had complaints of pain in 
the right hip, lower back, knees and right shoulder.  

Several VA progress notes dated in 1989 variously provide 
that the veteran complained of hip pain, had degenerative 
joint disease of various joints including the right hip, and 
had a negative rheumatoid factor.  A VA consultation report 
dated in September 1992 provides that the veteran had 
complaints of pain in the left knee, hip, right shoulder and 
lower back and a provisional diagnosis of degenerative joint 
disease.  On current examination, the veteran complained of 
current left knee, right hip and shoulder pain, and said that 
the pain in the shoulders and back had been since 1943 
(WWII).  VA progress notes dated in February 1993 relate that 
the veteran had complaints of pain with stiffness of the 
right shoulder, right hand, right hip and both knees for 50 
years.  It was noted that the veteran's findings were 
consistent with mild osteoarthritis.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Id., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002). 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a hip disability 
on a presumptive or direct basis.  In so finding, the Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

First, the Board notes that the veteran's service medical 
records fail to support his claim.  They are completely 
negative for any competent medical evidence that the veteran 
incurred an injury of the hips, strained or overused his 
hips, or made any complaints regarding his hips during active 
duty.  The service medical records are negative for any 
pertinent symptoms, findings or diagnoses.

The Board also finds it significant that the medical evidence 
is negative for any hip complaints or findings shortly after 
service.  Thus, presumptive service connection for arthritis 
is not warranted.  38 C.F.R. §§  3.307, 3.309.  

Moreover, the medical evidence (including reports of VA 
examinations in October 1958, January 1961 and August 1969, 
as well as the June 1970 VA opinion) are negative for any hip 
complaints or physical findings for decades following the 
veteran's service.  This lack of evidence suggests that the 
veteran's current hip disability is not causally related to 
his service, or any over activity or injury therein.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board is cognizant that rheumatic fever was suspected 
during service, the veteran complained of multiple joint pain 
(not hips), and that service connection for rheumatic heart 
disease (mitral insufficiency) has been in effect since 
October 1943.  However, there is no medical evidence of 
rheumatoid arthritis.  In fact, any form of arthritis was 
ruled out by the June 1970 VA examination noted above, aside 
from arthritis of the cervical spine first shown many years 
after service.  That consultation specifically found that the 
veteran's earlier acute and transitory complaints of multiple 
joint pain, which did not involve the hips up to that point 
or for decades thereafter, was not due to arthritis.  The 
post-service medical evidence also contains negative 
rheumatoid factor blood tests.       

Moreover, there is no medical evidence showing a nexus or 
link between the veteran's service and his current hip 
disability, to include osteoarthritis, such as a medical 
opinion based on the a review of the record linking them.  
The post-service medical records set forth no opinion as to 
the etiology of the veteran's hip disability or arthritis.  
Nor do the post-service medical records show continuity of 
symptomatology since service.  Although the veteran's VA 
treatment notes repeat his history that he had experienced 
hip pain since separation from service, they do not purport 
to be based on a review of the veteran's post-service medical 
records.  Instead, they merely recite the veteran's own self-
reported and unsubstantiated history.  See Reonal v. Brown, 5 
Vet. App. 458 (1993), Swann v. Brown, 5 Vet. App. 229 (1993).    

The Board recognizes the veteran's own contentions that he 
incurred a hip disability due to over activity during active 
duty.  However, as a layperson, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, his own opinions are not relevant to 
the critical issue of whether his current hip disability, to 
include osteoarthritis, is related to inservice overuse.  The 
Board also recognizes the veteran's contentions that he had 
received right hip treatment since separation from service.  
However, as a layperson the veteran is also not competent to 
relate information requiring medical expertise, and therefore 
he cannot identify the details of the specific treatment or 
address the etiology of the treated condition.  Id.  As a 
result, his own testimony cannot replace the reported 
destroyed post-service treatment records.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a hip disability, to include 
osteoarthritis, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

